IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 99-20895



TRANS CHEMICAL, LTD.; ET AL,
                                           Plaintiffs

TRANS CHEMICAL, LTD.
                                           Plaintiff-Appellee,

                               versus

CHINA NATIONAL MACHINERY IMPORT AND EXPORT CORPORATION; ET AL,
                                        Defendants,

CHINA NATIONAL MACHINERY IMPORT AND EXPORT CORPORATION;
MOHAMMED H. HALIPOTO, M.D.; ZAREENA HALIPOTO;
UNITED INTERNATIONAL
                                        Defendants-Appellees,

                               versus

SARDAR A. DUAD KHAN; SHAHWAR DUAD KHAN,
                                           Movants-Appellants.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (H-95-CV-4114)

                           June 11, 2001

Before HIGGINBOTHAM and BENAVIDES, Circuit Judges, and DUPLANTIER*,

District Judge.




     *
         District Judge of the Eastern District of Louisiana,
sitting by designation.
PER CURIAM:**



     We affirm for essentially the same reasons stated by the able

district court.

     AFFIRMED.




     **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                2